NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         NOV 22 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

WILLIAM L. McVEIGH,                              No. 17-35331

                Plaintiff-Appellant,             D.C. No. 3:16-cv-05174-RJB

 v.
                                                 MEMORANDUM*
CLIMATE CHANGERS, INC., DBA JW
Brower Heating & Air Conditioning; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      William L. McVeigh appeals pro se from the district court’s judgment

dismissing his action alleging employment-related claims. We review for an abuse

of discretion a district court’s dismissal as a sanction under Fed. R. Civ. P. 37(b).

Malone v. United States Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court did not abuse its discretion by dismissing McVeigh’s

action because McVeigh failed to comply with the district court’s discovery orders,

and he failed to appear for his deposition. See id. at 130-32 (discussing the five

factors the district court must weigh before dismissing a case for failure to comply

with a court order).

      The district court did not abuse its discretion by sanctioning McVeigh in the

amount of attorney’s fees and costs “caused by [McVeigh’s] failure to obey a court

order to provide or permit discovery.” Toth v. Trans World Airlines, Inc., 862 F.2d

1381, 1385-86 (9th Cir. 1988) (setting forth standard of review and the expenses

the district court may consider in awarding attorney’s fees under Rule 37(b)(2)

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion by denying McVeigh’s motion

for reconsideration because McVeigh failed to establish any basis for such relief.

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for reconsideration under

Fed. R. Civ. P. 59(e)); see also W.D. Wash. R. 7(h)(1) (reconsideration will be

“ordinarily den[ied] . . . in the absence of a showing of manifest error in the prior

                                           2                                    17-35331
ruling or a showing of new facts or legal authority which could not have been

brought to [the district court’s] attention earlier with reasonable diligence.”).

          We reject as without merit McVeigh’s contention that the district court was

biased.

      McVeigh’s motion to supplement the record on appeal (Docket Entry No.

20) is denied.

      AFFIRMED.




                                           3                                        17-35331